Citation Nr: 0307908	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
perforated left ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954.

This matter came to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In adjudicating the claim, the RO considered the issue of 
service connection for hearing loss on the basis of finality 
in December 1997 and March 1999, and determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral hearing loss.  A review 
of the claims file indicates otherwise.

In March 1989, the veteran filed a claim alleging entitlement 
to service connection for bilateral hearing loss.  By rating 
action of June 1989, the RO denied the claim of service 
connection for bilateral hearing loss.  Notice of the 
decision was issued in June 1989, but a review of the file 
indicates that it was mailed to an incorrect address.  
Apparently, the RO used a former address, instead of the post 
office box address that the veteran was using at the time he 
filed his claim in 1989.  Correspondence in connection with 
the development of the claim was sent to the post office box 
address, but the notification of the denial was mailed to the 
veteran's former address.  In a notarized statement, the 
veteran indicates that he did not receive the notice.  See 
April 1998 notarized statement at page 4.  

Pertinent regulations require that a claimant must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
that that agency mails notice of determination to him or her; 
otherwise, that determination will become final.  See 
38 C.F.R. §§ 19.25, 20.302(a) (2002).  


According to this regulation, the veteran had until June 1990 
to submit a notice of disagreement to perfect his appeal to 
the Board.  However, in this instance, the Board finds that 
the veteran did not receive the required notification in June 
1989.  Therefore, the June 1989 decision is not final.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) pointed 
out that in cases where the Board's action on appeal in a 
proceeding to decide a question that the AOJ had not decided 
raises the possibility that a claimant will be prejudiced by 
not having been afforded the full benefits of the VA 
procedural safeguards.  Those safeguards include, but are not 
limited to, the right to a written notice of the decision 
made on his or her claim, the right to a hearing, and the 
right to representation.  Bernard v. Brown, 4 Vet. App. at 
393.  

Clearly, the veteran has not been given the adequate notice 
and an opportunity to submit evidence and/or arguments 
addressing the merits in light of the fact that the RO did 
not adjudicate the veteran's claim on the merits.  However, 
given the favorable decision below, there is no prejudice to 
the veteran by rendering a decision on the merits.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is probative, competent (medical) evidence of 
record linking the diagnosis of bilateral hearing loss to 
noise exposure during service.

3.  There is probative, competent (medical) evidence of 
record linking residuals of a perforated left eardrum to the 
firing of a canon aboard a ship during the veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2002).

2.  Residuals of a perforated left eardrum were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran's hearing 
was normal at the time of the entrance examination in August 
1951.  The Sick Call Treatment Record from the USS Clarence 
K. Bronson (DD 668) dated in June 1954, shows that the 
veteran's ear was "stuffed up" and syringed with water.  On 
the discharge examination of August 1954, the veteran's 
hearing was 15/15 on spoken voice, bilaterally.

On VA examination of 1978, the examiner noted decreased 
hearing.  Audiological testing and the cause of the hearing 
loss were not recorded.

In March 1989, the veteran filed a claim alleging entitlement 
to service connection for bilateral hearing loss.  He 
reported that he was treated from 1952 to 1953 while aboard 
the USS Bronson DD 668.  

VA records, dated in 1989, reflect the veteran's complaints 
of hearing loss and the history of a perforated eardrum 
dating back to service.  Sensorineural hearing loss was 
diagnosed, and it was described as moderate on the right and 
moderately severe on the left.  

In January 1996, the veteran filed his application to reopen 
the claim.  He stated that during service, his ears were 
damaged after the unexpected firing of 5 inch guns while he 
was not wearing hearing protection.  He reported to the sick 
bay because he was bleeding from his ears.  He also stated 
that he was treated at a VA hospital in the 1960s and 1970s, 
but he could not remember the treatment dates.  

VA records dated in January 1996, reflect the veteran's 
complaints of hearing loss and tinnitus.  A gradual onset of 
hearing loss for 20 years was noted, as well as a history of 
noise exposure and left ear drum perforation secondary to 
cannon fire.  On evaluation in February 1996, the examiner 
reported an assessment of bilateral sensorineural hearing 
loss that was symmetric in pure tone frequencies, but poor 
discrimination in the left ear.  The examiner referred to the 
veteran's history of severe acoustic trauma to the left ear.  

In October 1997, the examiner assessed bilateral 
sensorineural hearing loss, symmetric with poor 
discriminations in the left ear, and it was noted that an 
audiogram was scheduled for November 1997.  The records 
reflect the history of left tympanic membrane perforation due 
to cannon fire. 

On an authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
60
50
50
60
65
56
LEFT
80
85
80
65
70
74

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 4 percent in the left ear.  The 
veteran reported a long history of hearing loss, which he 
felt had begun in 1953 as secondary to a ruptured eardrum 
that occurred after firing a weapon.  The hearing was said to 
be worse on the left than the right.  

He also reported a history of high blood pressure, diabetes, 
lung disease, and complained of tinnitus.  The examiner 
diagnosed bilateral sensorineural hearing loss, moderate to 
moderately severe on the right, and moderately severe to 
profound on the left.  

On a visit subsequent to the examination in November 1997, it 
was noted that there had not been much change since the 1996 
audiogram.  

In an April 1998 letter, the veteran presented his arguments, 
and submitted additional evidence for consideration.  The 
evidence included a drawing that showed the location of the 
gun, copies of photographs, as well as notarized statements 
regarding the injury and hearing loss.  In several notarized 
statements, the veteran's former shipmates recalled his 
injury to his ears due to the guns aboard the ship.  In other 
notarized statements, individuals familiar with the veteran 
prior to and after service, reflect their observations of his 
normal hearing prior to service and the loss of hearing after 
service.   

On a visit in March 1999, the examiner noted the history of a 
perforated tympanic membrane, and found myringosclerosis 
consistent with a previous perforation.  The examiner 
diagnosed bilateral sensorineural hearing loss.   

In April 1999, a statement from the veteran's former spouse 
was submitted.  She reported that she and the veteran had 
been separated since 1985.  At that time, she threw out his 
personal papers.  The veteran's former spouse stated that she 
had known him since 1950, and then they started dating in 
1955 after his discharge from service.  She noticed a hearing 
loss.  She recalled that in 1970, he had lost a job because 
he failed a hearing test.  She also remembered that he used 
to go to a VA hospital for treatment for his finger injury, 
and that the physician informed the veteran that he had a 
broken eardrum and permanent hearing loss due to noise 
exposure during service.  She also provided details regarding 
the various claims that the veteran filed since his 
separation from service, and the attempts to secure various 
medical records.  

A VA examination was conducted in April 1999.  At that time, 
the veteran mentioned the problem with his hearing and 
history of noise exposure during service.  The physical 
examination was unremarkable, and the examiner referred to 
the 1997 evaluation reports.  The examiner reported an 
impression of chronic sensorineural hearing loss throughout 
the speaking range, more on the left than the right.  The 
examiner opined that if the incident in service, as related 
by the veteran, can be corroborated, that it is likely the 
source of hearing loss.  

VA records of an audiological evaluation conducted in August 
1999, reflect a finding of moderately severe to severe 
sensorineural hearing loss in the right ear and severe to 
profound hearing loss in the left ear.  

In August 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  He described the exposure to 
noise and the need for treatment due to a left ear bleed.  
Later, he realized that his hearing seemed fine since the 
right ear was making up for the left ear hearing loss.  At 
the time of his discharge, he opted to go home instead of 
staying for a medical evaluation.  When he sought treatment 
in the 1970s, he was told about the broken eardrum and the 
physician related his hearing loss and ear damage to the 
incident that occurred on the ship.  He testified that he 
initially filed a claim for hearing loss in the 1970s.  Up 
until the time that he broke a disc in his neck and became 
paralyzed in 1974, he ad worked as a lithographer.  He was a 
paper handler, and not exposed to the noisy environment of 
the press room.  Prior to service, he had quit school and 
worked part-time at a stationary store and a drug store.  
Medical examinations were not required.  After service, he 
took a test for the police department, but failed the 
physical examination due to the inservice injury to the hand.  

In October 2002, the Board undertook further development 
pursuant 38 C.F.R. § 19.9(a)(2).  The Board requested an 
examination for the purpose of securing a medical opinion.

An authorized audiological evaluation was conducted in 
February 2003, and the examiners noted a review of the claims 
folder in the report.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
65
65
60
65
65
64
LEFT
90
85
85
80
75
81

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 12 percent in the left ear.  

The examiner noted the history of noise exposure during 
service and the denial of significant occupational noise 
exposure and the use of hearing protection.  The veteran 
denied otalgia, vertigo, otorrhea and tinnitus.  The examiner 
pointed out that the records indicate normal hearing 
sensitivity at induction and discharge.  However, as there 
was no frequency specific information contained in the test 
of hearing acuity, hearing loss could not be ruled out on the 
basis of the induction and separation examinations.  The 
examiner noted the one incident of treatment during service, 
and the letters from former shipmates regarding the 
perforated eardrum.  

The otoscopic examination revealed ear canals clear of 
excessive cerumen with intact tympanic membranes.  The 
examiner concluded that pure tone testing revealed severe 
sloping to profound sensorineural hearing loss in the right 
ear, and profound recovering to severe sloping to profound 
hearing loss in the left ear.  Word recognition was poor, 
Stenger was negative, and tympanometry was AS-stiff 
bilaterally.  Regarding acoustic reflexes, the examiner found 
that the results were consistent and were felt to represent 
the organic thresholds of hearing.  The examiner opined that 
based on the examination results and information reviewed, 
the veteran's military service is as least likely as not to 
have contributed to his hearing loss.  




The second examiner disagreed with previous examiners and 
raters who determined that no disability applied to the 
specific injury since the perforation had healed.  The 
examiner linked the veteran's sensorineural hearing loss to 
noise exposure in service and the injury to the left ear from 
the 5 inch gun.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes additional evidence that has not 
been obtained.  However, a remand or further development to 
secure additional evidence is not necessary in view of the 
favorable decision that follows.  

In other words, the veteran will not be prejudiced by the 
Board proceeding to a decision in this matter since the 
outcome represents a full grant of the benefits being sought.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Service Connection

The post-service medical records document the diagnosis of 
bilateral hearing loss and the history and residuals of a 
perforated left eardrum.  The first documented examination 
finding concerning hearing loss was noted in the 1978 VA 
examination report.  Subsequent reports reflect the ongoing 
complaints and findings of hearing loss.  The bilateral 
hearing loss shown on examination meets the criteria outlined 
under 38 C.F.R. § 3.385.  Given the commentary on the most 
recent VA examination of 2003, it appears that although the 
perforated eardrum healed, there are residuals.  Therefore, 
the evidence demonstrates that the veteran suffers from the 
disabilities that he claims are related to noise exposure 
during service.

The Board also finds that the lay and medical evidence 
demonstrate that the veteran did suffer an injury to the left 
ear and was exposed to noise during service.  The veteran has 
provided his own recollection of events as well as notarized 
statements from former shipmates who recalled that the 
veteran's left ear bled following the firing of a cannon 
aboard the ship.  Normally, where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  That is the case 
here.  Therefore, the lay evidence of record demonstrates 
that the inservice events as described did occur.  

With regard to the medical evidence, the service records show 
that the veteran was seen on one occasion for treatment of an 
ear complaint.  In April 1999, the VA examiner determined 
that if the incident could be corroborated, then it is likely 
that the incident is the source of the veteran's hearing 
loss.  

That is the case in this instance as the Board has determined 
that the evidence is sufficient to show that the injury did 
in fact occur.  Furthermore, following an opportunity to 
review the claims folder, including the lay statements and 
medical opinions of record, in 2003, several VA examiners 
concluded that the veteran's hearing loss is due to the 
incidents as described by the veteran and his former 
shipmates.  The Board points out that questions involving the 
presence of disease involves diagnostic skills and is within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the medical opinions support 
the veteran's assertions.  Therefore, there is credible 
medical evidence linking the incident in service to the 
current findings of hearing loss and residuals of perforated 
eardrum.  

The evidence of record reflects that all of the requirements 
to establish a claim of entitlement to service connection for 
bilateral hearing loss and residuals of a perforated left 
eardrum have been met.  On the basis of the foregoing, the 
Board finds that the evidentiary record, with application of 
pertinent governing criteria, support the grant of service 
connection for bilateral hearing loss and residuals of a 
perforated left eardrum.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for residuals of a 
perforated left eardrum is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

